SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

553
CA 14-01991
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ARBITRATION BETWEEN GEICO
INDEMNITY COMPANY, PETITIONER-APPELLANT,

                      AND                                           ORDER

SHACARA M. PULLIAM, RESPONDENT-RESPONDENT.


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JEFFREY C. SENDZIAK OF
COUNSEL), FOR PETITIONER-APPELLANT.

CELLINO & BARNES, P.C., BUFFALO (CHRISTOPHER D. D’AMATO OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Thomas P.
Franczyk, A.J.), entered February 19, 2014. The order denied that
part of the petition seeking a stay of arbitration.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on February 10, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court